Title: Henry M. Morfit to James Madison, 22 January 1834
From: Morfit, Henry M.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington City
                                
                                 22 Jan’y 1834
                            
                        
                        
                        Mr Robert C Jennings in whose behalf I am engaged about the Settlement of his accounts with the General
                            Government informs me that he lately had the pleasure of seeing you partly for the purpose of obtaining any information
                            that might aid him in his demands. He also says that he left a copy of Genl Armstrong’s evidence which he is desirous you
                            should review and begs you would add such information on it as you can. The object of this is to ask you to do Mr
                            Jennings that favour as early as convenient as he is about to take up his claims for examination and will find much
                            service in any thing you can say in his favour.
                        The first point in Genl Armstrongs Letter of 1 Sept 1833 a copy of which you have, relates to the fact that
                            in 1813 14 Mr Jennings made advances of money in furtherance of the public Service to a large extent: for which he was
                            paid in Treasury notes with the understanding that he was to be allowed the discount at the place of disbursement
                        The 2nd point is—that it became necessary to establish a Commissariat Dept for the Southern Dist which was
                            placed under the Superintendance of Mr Jennings with authority to provide Store Houses for the Safe Keeping of the
                            Articles purchased and agents for the Subsequent distribution That these Services and expenditures were of course not to
                            be taken as gratuitous but to be paid for by such allowances as would be proper and according to the usages of the
                            Department
                        The third is about the loss which Mr Jennings experienced by an additional excise on whiskey immediately
                            after he had entered into the Contract with the Government & which he could not resist at the time.
                        There is also another Subject which interests Mr Jennings very much and that is a claim for compensation for
                            having acted as agent for the Pay Masters Dept in raising money in advance upon his own drafts and on his own credit This
                            was a separate matter entirely from either his efforts as a Commissary or his duties as a Contractor and for which he has
                            never received any allowance commission or otherwise
                        The Copy of a certificate from the Pay Masters Dept which I now inclose will show how and to what extent
                            those advances were made in that branch of the Government and he will be obliged to rely on you for some Support for
                            compensation on this score, as he has nothing but the bare fact of his having made the advances—to show, and left the
                            remuneration then as he still must leave it, to be stated by those who were privy to the transactions
                        The claim under this head would involve three items
                        First the pay he is entitled to as agent in those transactions for the Pay Masters Dept.
                         secondly. The Bank discount on his own drafts which he negotiated to raise the money.
                        and
                        Thirdly, The allowance for the depreciation of the Treasury notes which he rec’d for his dfts, at the place
                            of disbursement
                        Mr Jennings desires me respectfully and with the kindest feelings to express his regret at being obliged to
                            trouble you but as he relies upon your remembrance of the events connected with those matters and the friendship produced
                            by the intercourse growing out of those troublesome times, he is induced to trespass on your time and attention
                        If not too tedious for you it will be desirable for Mr Jennings to receive your remarks in the order in
                            which the several Subjects are here presented
                        Though not having the pleasure of knowing you personally, I am well acquainted with your valuable services to
                            our common Country and beg leave to add my own wishes to the many that are often offered by our citizens for a continuance
                            of your health while here, and your happiness hereafter. With great respect your obt sert
                        
                        
                            
                                Henry M Morfit
                            
                        
                    